Citation Nr: 1216207	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative lumbosacral strain with narrowing of L5-S1 with compression, currently rated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985 and from November 1985 to November 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was remanded in March 2009 and August 2010 for additional development, and it has now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's postoperative lumbosacral strain with narrowing of L5-S1 with compression is manifested by complaints of pain and limitation of motion; it is not productive of incapacitating episodes with a total duration of 6 weeks during any 12 month period of this claim, unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine or pronounced intervertebral disc syndrome (IVDS) with little intermittent relief.  

2.  The Veteran submitted his initial claim for a TDIU in 2002.  Service connection is in effect for three disabilities; 40 percent for postoperative lumbar strain and separate 10 percent ratings for hallux limitus of each big toe, postoperative cheilectomy with arthritis; the combined disability evaluation is 50 percent.  

3.  Records provided by the Social Security Administration (SSA) reflect that the Veteran has been in receipt of disability benefits since 2006 due to multiple conditions, to include not only his service-connected low back disorder but nonservice-connected conditions of degenerative disc disease (DDD) in the cervical spine and depression.  These records also indicate that he has the equivalent of a high school education (GED) and vocational training and/or experience as a waste water attendant, chemical mixer operator, and boiler operator.  

4.  For the entire rating period on appeal, the Veteran's three service-connected disabilities alone have not precluded substantially gainful employment so as to warrant a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for postoperative lumbosacral strain with narrowing of L5-S1 with compression are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.71a, Diagnostic Codes (DCs) 5292, 5293, and 5295 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DCs 5235- 5243 (2011).  

2.  For the entire rating period on appeal, the requirements for a TDIU due to service-connected disabilities alone have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2003, March 2006, April 2009, August 2010, and September 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to an increased rating and a total rating based on individual unemployability, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2003, April 2009, and August 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a)(West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his difficulties with low back pain.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria for Back Disabilities

The applicable rating criteria for IVDS were amended effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

Under the provisions of DC 5292, in effect before September 26, 2003, a 10 percent evaluation is warranted for slight limitation of motion of the lumbar spine, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, lumbosacral strain warrants a zero percent evaluation when manifested by slight subjective symptoms only.  A 10 percent rating is assigned when there is characteristic pain on motion.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

Under the former provisions of DC 5293, in effect before September 23, 2002, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).

For purposes of evaluations under DC 5293, "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 4.71a, DC 5293 (in effect from September 23, 2002 to September 25, 2003).

Effective September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating IVDS.  See 68 Fed. Reg. 51. 454 (August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237, Lumbosacral or cervical strain; DC 5238, Spinal stenosis; DC 5239, Spondylolisthesis or segmental instability; DC 5240, Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  DC 5235, Vertebral fracture or dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 5239 Spondylolisthesis or segmental instability; DC 5240 Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 Degenerative arthritis of the spine (see also DC 5003); DC 5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (in effect from September 26, 2003) (2011).

The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the DC for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 (2011).

Because the rating criteria changed during the pendency of the Veteran's appeal, the question arises as to which set of rating criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the version most favorable to the claimant be applied when there has been a change in rating criteria has been overruled to the extent that it conflicts with authority established by the Supreme Court and United States Court of Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not be construed to have retroactive effect unless their language requires this result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the extent it is inconsistent with the Supreme Court's holdings.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date earlier than the effective date of the liberalizing...regulation," but the Board must, nonetheless, still adjudicate whether a claimant "would receive a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation."  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would generally not have prohibited retroactive effects.  If the veteran could receive a higher evaluation under the new criteria, the effect of the change would be liberalizing.  Therefore, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.

Lumbosacral Spine Disability with Narrowing of L5-S1 with Compression.

Background

STRs show that the Veteran was treated in 1981-1982 for recurrent lumbosacral strain initiated by lifting.  The condition was manifested by spasms with subsequent X-ray showing narrowing of L5-S1 with compression but no fracture.  

VA and private records dated in the mid to late 1990s show that the Veteran was seen for ongoing back problems.  Documents reflect that he often missed work due to chronic low back pain.  A private physical therapy report dated in July 1998 indicated that the Veteran was 3 months status post posterior cage fusion at L4-5.  His complaints included decreased daily living tolerance, perceived 85% of adequate, and inability to return to work as a chemical operator with frequent/awkward lifting, and repetitious movement.  There was weakness through the trunk.  Objective findings included postural compensation, decreased lumbar lordosis, posterior pelvic tilt, decreased trunk strength, and decreased hamstring tightness at 55-60 degrees.  Neurological exam was negative.  

When examined by VA in May 1999, the Veteran complained of chronic back pain since his surgery.  He had stiffness and pain in the back if he stood or bent over.  He had had no further severe episodes of pain requiring bed rest.  He reported an overall diminishment of strength in his legs.  His current medication consisted of Ibuprofen.  Since his operation, he stated that he was able to find a job as a soil and concrete sampler.  This involved some physical activity but much less than his prior employment.  He also expressed symptoms of depression with his surgery and noted the long rehabilitation and isolation that followed.  He had had to borrow money from his parents and had had significant acquisition of bills due to his extended time off from work.  

On exam, the Veteran walked slowly with no obvious deformity of the lumbar spine.  There was a loss of the normal curvature.  He had a 10 inch surgical scar over the lumbosacral region.  He had bilateral paraspinal muscle atrophy and slight tenderness to palpation of the lower musculature of the back.  Range of motion (ROM) of the lumbar spine showed a minimal rear extension.  Forward flexion was to 30 degrees with some pain at the extreme of motion.  Lateral flexion was to 25 degrees and rotation was limited to less than 15 degrees.  Straight leg raising was negative.  Motor exam revealed symmetric strength of 5/5.  Sensation was grossly intact.  

Upon additional VA examination in September 2003, the lumbar incision was non-tender.  There was decreased lordosis in the lumbar spine without spasm or tenderness.  On standing, the hips were level.  The Veteran was able to sit through the 45 minute interview without needing to change positions.  ROM testing revealed true lumbar flexion of 30 degrees, extension of 10 degrees, right side bending at 20 degrees and 18 on the left.  Spinal motion was jerky and inconsistent.  Straight leg raising was 0-70 degrees, bilaterally.  Waddell's signs were positive and consistent with some degree of exaggeration of symptoms.  The Veteran reported increased pain in recent years and significant difficulties with activities of daily living.  The examiner opined that the Veteran should not perform work that required him to lift objects greater than 25 pounds, or required crawling or repetitive bending or standing.  It was opined that he was capable of most sedentary work.  

Private and VA records dated in from 2003 through 2006 reflect treatment for various conditions, to include complaints associated with the service-connected back and feet.  He was also seen for cervical spine problems and for psychiatric symptoms.  SSA determined that the Veteran was eligible for benefits in 2006 for disability which began in 2004.  The primary diagnosis was of DDD of the cervical and lumbar spine, and a secondary diagnosis was major depression.  

At VA examination in November 2007, the Veteran denied having any numbness or paresthesias of the lower extremities.  He complained of constant severe low back pain with daily flare-ups which lasted for hours.  He denied having any incapacitating episodes in the previous 12 months.  On exam, there was no muscle spasm or guarding.  There was no weakness, but there was pain with motion and tenderness. He appeared to have mild right-ward dextroscoliosis of the thoracolumbar spine.  There was no lordosis.  Motor strength was 5/5.  Neurological exam was within normal limits.  Forward flexion was to 45 degrees, with pain from 40 to 45 degrees.  With repetition, flexion was limited to 40 degrees.  Extension was to 20 degrees, with pain at 20 degrees.  Right lateral flexion was to 25 degrees, with pain from 15 to 25 degrees.  Left lateral flexion was to 20 degrees, with pain from 15 to 20 degrees.  Right rotation was to 20 degrees, with pain from 15 to 20 degrees.  Left rotation was to 30 degrees, with pain from 20 to 30 degrees.  X-rays showed intervertebral caging without apparent complications.  

Upon VA examination in January 2010, the examiner reviewed the claims file.  It was noted that as to the lumbar spine, there was no lack of normal endurance, functional loss due to pain, pain on use or during flare-ups, weakened movement, excess fatigability, incoordination, additional limitation, or effects of the disability on ordinary activity.  The examiner opined that the lumbar spine had not caused any associated objective neurological abnormalities, to include bowel and bladder impairment.  The Veteran denied a history of incapacitating episodes.  On physical exam, ROM of the thoracolumbar spine was normal.  There was no muscle spasm, weakness, localized tenderness, postural abnormality, or ankylosis/deformity.  The examiner noted a vibratory deficit in the lower extremities due to the Veteran's age.  X-rays showed DDD and status post intervertebral caging at L4-L5 and L5-S1.  

Magnetic resonance imaging (MRI) conducted at a private facility in March 2010 revealed multilevel degenerative changes in the thoracic and lumbar spine.  

Analysis

On review of the evidence above, the Board initially notes the Veteran's currently assigned 40 percent rating is the highest schedular rating that may be assigned under the criteria of DCs 5292 (limitation of motion) or 5295 (lumbosacral strain) as in effect prior to September 26, 2003.  Moreover, the record does not reflect the presence of neurological findings.  While the Veteran has complained of radiating symptoms and pain, and he has undergone surgery and various treatments for his disc problems in past years, the presence of more than severe IVDS has not been demonstrated so the disability does not warranted a rating in excess of 40 percent under the former criteria of DC 5293.  There is no pronounced disease with little intermittent relief.  Moreover, none of the evidence shows that the disability has necessitated bed rest prescribed by a physician, or incapacitating episodes, for six or more weeks in a 12 month period, so a higher rating on the basis of incapacitating episodes is not warranted.  

Turning to evaluation under the General Rating Formula, in effect since September 26, 2003, the current 40 percent rating is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, while higher evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  In this case the evidence does not show ankylosis, favorable or unfavorable, and the Veteran has consistently achieved flexion to at least 30 degrees.  Once again there were an insufficient number of documented qualifying incapacitating episodes to warrant alternative rating for IVDS.  

The Board has considered the Veteran's contentions.  However, there is simply no indication that his postoperative lumbosacral strain with narrowing of L5-S1 with compression could have met the criteria for an evaluation in excess of 40 percent.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart, supra.  

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011).

Background

In addition to being service connected for his lumbar spine disability, the Veteran is also service connected for hallux limitus of the right and left big toes, postoperative cheilectomy with arthritis.  He is in receipt of separate 10 percent disability evaluations for these conditions.  The combined rating is 50 percent.

Upon VA examination in September 2003, the Veteran stated that his bilateral great toe pain was about an 8 on a scale to 10.  He denied any weakness, stiffness, swelling, heat, redness, or fatigability associated with the toes.  He had very few symptoms at rest, but within five minutes of standing or walking, he had pain that culminated in his need to get off his feet.  He received pain medications for his complaints.  

The Veteran reported no particular flare-ups associated with his toe pain.  While he was limited in walking and lifting due to his toes and low back, he was able to sit between 1-3 hours depending on the type of chair used.  He did not have any difficulty driving and was able to lift up to 25 pounds (but with repetition, he had increased neck and low back pain).  

The Veteran indicated that he used to enjoy going to the gym, performing sports, and biking before the onset of his health problems.  While he still performed all of these currently, he was limited in the amount of weight that he could lift at the gym and how often he could go biking.  

The examiner noted that the surgical scars on the feet were non-tender to touch.  There was no painful motion of the feet, but at the extremes of motion, there were complaints of pain.  He had a normal gait on first inspection, but did tend to walk with dorsiflexion of both great toe metatarsophalangeal joints when walking with a slight rotation onto the lateral portion of the foot.  The examiner opined that the Veteran was able to perform sedentary work but should not perform any work requiring his lifting more than 25 pounds.  The examiner further noted that while the Veteran had not worked since 2002, his toe arthritis was a minor contributor to his inability to work.  

Private records show that the Veteran was treated for nonservice-connected depressive issues in 2003.  VA and private records dated from 2002 through 2006 show treatment for various conditions, to include his service-connected low back and toe conditions.  He was also treated for nonservice-connected psychiatric and cervical spine conditions.  

In a February 2005 statement, a VA staff physician (M.A.H., M.D.,) who treated the Veteran for chronic pain syndrome involving the entire spine and feet, noted that the Veteran's conditions were exacerbated by physical labor.  He opined that the Veteran's symptoms had severely limited his ability to sustain remunerative employment.  In an additional statement dated in November 2006, this VA staff physician indicated that the Veteran had a longstanding problem with degenerative disease in the spine, hands, and feet, and as a result had an associated pain syndrome.  His medical conditions had precluded gainful employment, and this would unlikely change in the foreseeable future.  

SSA benefits were awarded in 2006.  It was noted that his disability began in 2004 and that he was granted benefits based on his DDD of the cervical and lumbar spine.  A secondary diagnosis was major depression.  

When the feet were examined by VA in November 2007, the Veteran complained of pain, swelling, stiffness, and weakness of his great toes.  He related having flare-ups on a weekly basis.  These were often precipitated by weight bearing.  He indicated that his foot pain and discomfort were constant and limited his ability to walk or stand for more than a few minutes.  He wore shoe inserts.  On examination, dorsiflexion at the metatarsophalangeal joint was to 28 degrees, actively and passively, with pain on the entire ROM.  Flexion was to 30 degrees, active and passively, with pain in the entire ROM.  There was no swelling but tenderness was present over the metatarsophalangeal joint and the proximal phalanx.  There was no evidence of instability, weakness, or abnormal weight bearing.  There was a scar on the dorsum of the toe with tenderness to palpation.  There was 20 degrees of lateral deviation at the metatarsophalangeal joint (right) and 15 degrees (left).  There was no atrophy.  X-rays revealed that the right first metatarsophalangeal joint was almost totally obliterated, and there were cysts and osteophytes surrounding the joint space.  There was severe osteoarthrosis and degenerative changes.  The diagnosis was hallux limitus.  

As to the effect that his toe symptoms had on everyday activities, the examiner noted such effect was moderate as to chores and recreation.  His symptoms had a severe effect on his ability to shop or exercise, and prevented the playing of sports.  The effect was mild as to traveling, bathing, dressing, and driving.  

A January 2010 VA examination was reported in detail earlier.  That examination essentially pertained to his cervical and lumbar spine conditions.  Following examination, it was opined by the examiner that the Veteran was able to secure and maintain gainful employment in any capacity requiring sedentary or light physical work, but he would be unable to work in a capacity requiring heavy physical labor based solely on his service-connected disabilities.  

Analysis

In this case, the ratings for the appellant's three service-connected disabilities consist of a 40 percent evaluation for a lumbar spine disability; a 10 percent evaluation for a disorder of the left great toe; and a separate 10 percent rating for a disorder of the right great toe.  The appellant's combined disability evaluation is 50 percent.  Thus, while the aforementioned TDIU requirement of one disability rated at 40 percent or more has been met, the requirement for a combined rating of at least 70 percent has not been met at any time.  

Thus, the Veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a) (2011).  However, it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2011).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2011).  

As noted in a May 2005 VA examination report, the Veteran had occupational experience as a color maker until his back surgery in 1998 and as an environmental waste water management technician until November 2003, when his back, feet and neck prevented further such work.  He had been in college since January 2005 taking graphic design classes.  A private psychologist noted in February 2004 that the Veteran had a GED and was currently attending art school.

The appellant contends that he is unable to work because of his service-connected disabilities.  And as noted above, he is in receipt of SSA benefits and has not worked since approximately 2002.  In support of his claim are statements by a VA staff physician from 2005 and 2006 in which it was noted that the Veteran's condition severely limited his ability to be employed.  

The Board must determine whether the appellant is unable to secure or follow a substantially gainful occupation as a result of his three service-connected disabilities.  The evidence of record, however, does not show that the appellant is unable to secure or follow a substantially gainful occupation due to his low back and toe disabilities.  There is evidence in the medical records which shows that the his capability to work is also affected by non-service-connected pathology.  Moreover, it is noted that it is not shown that the Veteran's service-connected disabilities have produced any unusual physical or mental effects on occupational activities.  

The service-connected disabilities have not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.  While the appellant would be precluded by his service-connected disabilities from working in a setting where he cannot be sedentary, there is no objective evidence showing that the appellant's three service-connected disabilities would preclude him from working in situations where he would be able to sit down to work.  VA examination reports from 2007 and 2010 reflect that the appellant, in addition to his lumbar spine and toe conditions, experiences nonservice-connected cervical spine problems and psychiatric problems.  Moreover, these VA physicians determined that the Veteran was able to work in a sedentary environment.  This is in contrast to the VA staff physician who indicated that the Veteran was severely limited in his ability to be gainfully employed due to his pain syndrome.  See statements in 2005 and 2006.  However, the Board finds that the preponderance of the evidence supports the conclusion that the Veteran would be able to be gainfully employed in a sedentary work position.  It is noted that he is able to participate in recreational activities to some degree and is able to drive.  He is mainly unable to lift objects in excess of 25 pounds and unable to stand or walk for any length of time.  Such would not hinder him from working in a seated position.  See VA examination report January 2010.

The fact that a veteran is unemployed is not enough.  The question is whether his service-connected disabilities, without regard to his non-service-connected conditions (depression, cervical spine degenerative changes) or his lack of work skills or advancing age made him incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The appellant has not presented, nor has the Board found, circumstances that have placed this appellant in a different position than other veterans rated at a combined 50 percent level of disability.  To prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm.  See 38 C.F.R. § 4.1, 4.15, (2011); Van Hoose, supra.  The appellant's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that the service-connected disabilities would render him individually unable to follow a substantially gainful occupation.

In addition, based upon the guidance of the Court in Hart, supra, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's service-connected symptomatology or clinical findings that would warrant the assignment of a TDIU at any point in time in this case.  

In summary, the appellant asserts that he is unable to work due to his service-connected disabilities, and that the evidence supports his claim for TDIU benefits.  He contends that he is unable to work because his service-connected disabilities have severely compromised his ability to work.  However, in considering the entire clinical history, the Board is unable to conclude that he is precluded from all forms of substantially gainful employment solely because of these three service-connected disabilities.  Accordingly, the benefit sought on appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a TDIU is denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular Considerations

In reaching these conclusions, the Board has considered 38 C.F.R. § 3.321(b) (1) and 38 C.F.R. § 4.16(b), which provide that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity due exclusively to the service-connected disability or disabilities may be assigned.  The governing norm of these exceptional cases is a finding that the case presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular schedular standards.  

In this case, the Board finds the evidence in its entirety does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards.  Manifestations of the Veteran's lumbar spine disability are specifically contemplated by the schedular criteria.  Moreover, considering the totality of the three service-connected disabilities, the Board finds that the appellant could perform gainful employment.

Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, the Board finds that the regular schedular standards applied in this case adequately describe and provide for the disability level for the appellant's three service-connected disabilities, and that the grant of an extraschedular evaluation at any time for those disabilities - under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not warranted.  



ORDER

Entitlement to an increased rating for postoperative lumbosacral strain with narrowing of L5-S1 with compression, currently rated as 40 percent disabling, is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


